 BARNEY'S AND/OR DUGAN'SRed Barns of Michigan, Inc., a/k/a Barney's and/orDugan's and Hotel, Motel, Restaurant Employees,Cooks and Bartenders Union, Local 24, AFL-CIO.Case 7-CA-15658May 29, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEUpon a charge filed on October 13, 1978, asamended on November 6, 1978, by Hotel, Motel,Restaurant Employees, Cooks and Bartenders Union,Local 24, AFL-CIO, herein called the Union, andduly served on Red Barns of Michigan, Inc., a/k/aBarney's and/or Dugan's, herein called Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 7, issueda complaint and notice of hearing on November 30,1978, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(1) and (5) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean administrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges that Respondent violated Section8(a)(l) and (5) of the Act by refusing to bargain withthe Union since on or about April 18, 1978, andthereafter, and by unilaterally changing existingterms and conditions of employment on or about July12, 1978. Respondent did not file an answer to thecomplaint.On February 23, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forDefault/Summary Judgment based on Respondent'sfailure to file an answer as required by Sections102.20 and 102.21 of the Board's Rules and Regula-tions, Series 8, as amended. Subsequently, on March9, 1979, the Board issued an Order transferring theproceeding to the Board and a Notice To Show Causewhy the General Counsel's motion should not begranted. Respondent failed to file a response to theNotice To Show Cause so the allegations of the Gen-eral Counsel's motion stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Default/SummaryJudgmentSection 102.20 of the Board's Rules and Regula-tions, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on Re-spondent specifically stated that unless an answer wasfiled to the complaint within 10 days from the servicethereof "all of the allegations of the complaint shallbe deemed to be admitted to be true may be so foundby the Board." According to the uncontroverted alle-gations of the Motion for Summary Judgment, Re-spondent was notified orally by counsel for the Gen-eral Counsel, on January 24, 1979, and by letter,dated January 31, 1979, of its noncompliance withrespect to Section 102.20 of the Board's Rules andwas requested to file an answer to the complaint oneach occasion. In his letter of January 31, 1979, coun-sel for the General Counsel informed Respondentthat unless an answer to the complaint was submittedby February 8, 1979, counsel for the General Counselwould seek summary disposition of the case. Asnoted, Respondent did not at any time file an answerto the complaint, nor has it filed a response to theNotice To Show Cause. Accordingly, no good causeto the contrary having been shown, and in accord-ance with the rule set forth above, the allegations inthe complaint are deemed to be admitted and arefound to be true.' Accordingly, we shall grant theMotion for Default/Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENIRespondent is, and has been at all times materialherein, a Michigan corporation with its principal of-Jerr C Wilson, ('urns Wilson and Rodney v 'ilson dhua 4ilson &Sons, 193 NLRB 350 1971).242 NLRB No. 92611 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfice and place of business in Detroit, Michigan. Re-spondent has done business under the style and tradename of Red Barns and has also been known as Bar-ney's and/or Dugan's at various times material to thecomplaint allegations. Respondent operates variousfacilities in metropolitan areas of Detroit, Michigan,where it is engaged in the retail sale of fast food prod-ucts.2During the calendar year ending December 31,1977, which period is representative of its operationsduring all times material hereto, Respondent, in thecourse and conduct of its business operations, re-ceived gross revenues in excess of $500,000. Duringthe same period, Respondent purchased and causedto be transported and delivered to its various metro-politan Detroit facilities food products and othergoods and materials valued in excess $50,000, ofwhich goods and materials valued in excess of$50,000 were received from other enterprises, locatedin the State of Michigan, which had received thesegoods and materials directly from points located out-side the State of Michigan.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.11. THE LABOR ORGANIZATION INVOLVEDHotel, Motel, Restaurant Employees, Cooks andBartenders Union, Local 24, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.III. THE UNFAIR LABOR PRACTICESAt all times since at least on or about February 1,1969, and continuing to date, the Charging PartyUnion has been the representative for the purposes ofcollective bargaining of the following employees atthe locations listed in footnote 2, supra:All full-time and regular part-time grill employ-ees, cooks, counter employees, including cash-iers, wrappers, lobby hosts and hostesses, andmaintenance employees, including porters, jani-tors, and custodians; excluding office clerical em-2 The locations involved in this proceeding are: 30105 Plymouth Road,Livonia, Michigan; 2755 Woodward Avenue, Detroit, Michigan; 10625West 8-Mile Road, Detroit, Michigan; 2905 W. Grand Boulevard, Detroit,Michigan; 13713 Woodward Avenue, Detroit, Michigan; 15700 J. L. Hud-son Drive, Southfield, Michigan; 23010 Harper, St. Clair Shores, Michigan;8818 Michigan Avenue, Detroit, Michigan; 1295 W. 14-Mile Road, MadisonHeights, Michigan; 3755 E. 8-Mile Road, Warren, Michigan; 21711 W. 8-Mile Road, Detroit, Michigan; 11999 Gratiot Avenue, Detroit, Michigan;3831 Fort Highway, Wyandotte, Michigan; 1850 E. 12-Mile Road, MadisonHeights, Michigan.ployees and guards and supervisors as defined inthe Act.Since on or about April 18, 1978, and continuing todate, Respondent has failed and refused to bargain ingood faith with the Union with respect to wages, ratesof pay, hours of employment, and other terms andconditions of employment of the employees with theUnion in the unit described above. And since on orabout July 12, 1978, Respondent has unilaterallychanged existing terms and conditions of employmentby failing and refusing to make contributions on be-half of its employees in the above-described unit tothe Union's Hotel and Restaurant Employees Insur-ance Fund as obligated by the terms of the parties'most recent collective-bargaining agreement.Accordingly, we find that, by the aforesaid con-duct, Respondent interfered with, restrained, and co-erced its employees in the exercise of the rights guar-anteed them under Section 7 of the Act and that, bysuch conduct, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning ofSection 8(a)(l) of the Act. We also find that by suchconduct Respondent did refuse to bargain collectivelyand is refusing to bargain collectively with the repre-sentative of its employees, and thereby did engage inand is engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) andSection 2(6) and (7) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in certain unfair labor practices within themeaning of Section 8(a)( ) and (5) of the Act, we shallorder that Respondent cease and desist therefrom andtake certain affirmative action designed to effectuatethe policies of the Act.We shall order that Respondent, upon demand,bargain in good faith with the Charging Party Unionwith respect to the wages, rates of pay, hours, andterms and conditions of employment of the employ-ees in the unit described above.We shall also order that Respondent reimburse theHotel and Restaurant Employees Insurance Fund for612 BARNEY'S AND/OR DUGAN'Sthe nonpayment of contributions for the employees inthe above unit under the parties' most recent collec-tive-bargaining agreement to the extent that suchpayment may not already have been made.'The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS O(F LAW1. Red Barns of Michigan, Inc., a/k/a Barney'sand/or Dugan's, is an employer within the meaningof Section 2(6) and (7) of the Act.2. Hotel, Motel, Restaurant Employees, Cooks andBartenders Union, Local 24. AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3. All full-time and regular part-time grill employ-ees, cooks, counter employees, including cashiers,wrappers, lobby hosts and hostesses, and mainte-nance employees, including porters, janitors, and cus-todians; excluding office clerical employees, guards,and supervisors as defined in the Act, at the followinglocations in the State of Michigan: 30105 PlymouthRoad, Livonia; 2755 Woodward Avenue, Detroit:10625 West 8-Mile Road. Detroit: 2905 W. GrandBoulevard. Detroit; 13713 Woodward Avenue. De-troit; 15700 J. L. Hudson Drive, Southfield: 23010Harper, St. Clair Shores; 8818 Michigan Avenue, De-troit; 1295 W. 14-Mile Road, Madison Heights; 3755E. 8-Mile Road, Warren: 21711 W. 8-Mile Road, De-troit: 11999 Gratiot Avenue, Detroit: 3831 FortHighway, Wyandotte: and 1850 E. 12-Mile Road,Madison Heights, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since at least on and after February 1, 1969, theabove-named labor organization has been, and isnow, the exclusive representative of all employees inaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about April 18. 1978, and atall times thereafter, to bargain collectively with theWith respect to any possible interest owing, we note the following quota-tion from Inland Cities, Inc. 241 NLRB No. 56. fn 2 ( 1979). which is equallyapplicable here:Because the provisions of employee benefit fund agreements are vari-able and complex, the Board does not provide at the adjudicatory stageof proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments We leave to the compliance stage the questionwhether Respondent must pay any additional amounts into the healthand welfare trust fund in order to satisfN our "make whole" remedy.These additional amounts may be determined, depending upon the cir-cumstances of each case, by reference to provisions in the documentsgoverning the fund and, if there are no governing proisions, b ei-dence of any loss directly attributable to the unla ful withholding ac-tion, which might include the loss of return on investment of the portionof funds withheld, additional administrative costs. etc.. but not collat-eral losses.above-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit and by unilaterallychanging existing terms and conditions of employ-ment since on or after July 12. 1978, by failing andrefusing to make contributions on behalf of unit em-ployees to the Union's Hotel and Restaurant Employ-ees Insurance Fund. Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) of the Act.6. By the aforesaid actions. Respondent has inter-fered with, restrained, and coerced, and is interferingwith, restraining, and coercing, employees in the exer-cise of the rights guaranteed to them in Section 7 ofthe Act, and thereby has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)( ) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6} and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent. RedBarns of Michigan. Inc.. a/k/a Barney's and/orDugan's, Detroit, Michigan. its officers. agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectivel, concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Hotel. Motel, RestaurantEmployees, Cooks and Bartenders Union, Local 24,AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All full-time and regular part-time grill em-ployees. cooks. counter employees, includingcashiers. wrappers. lobby hosts and hostesses,and maintenance employees, including porters.janitors, and custodians; excluding office clericalemployees and guards and supervisors as definedin the Act, at the following locations in the Stateof Michigan: 30105 Plymouth Road, Livonia:2755 Woodward Avenue, Detroit: 10625 West 8-Mile Road, Detroit; 2905 W. Grand Boulevard.Detroit: 13713 Woodward Avenue, Detroit:15700 J. L. Hudson Drive, Southfield; 23010Harper, St. Clair Shores: 8818 Michigan Ave-nue. Detroit: 1295 W. 14-Mile Road, MadisonHeights: 3755 W. 8-Mile Road, Warren: 21711W. 8-Mile Road, Detroit: 11999 Gratiot Avenue.Detroit; 3831 Fort Highway. Wyandotte: and1850 E. 12-Mile Road, Madison Heights.(b) Failing and refusing to make contributions onbehalf of its employees in the above-described unit to613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Charging Party Union's Hotel and RestaurantEmployees Insurance Fund.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds wil effectuate the policies of the Act:(a) Upon demand, bargain in good faith with theabove-described union as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, and otherterms of employment.(b) Reimburse the Hotel and Restaurant Employ-ees Insurance Fund, on behalf of the bargaining unitfor employees, all contributions required under theparties' most recent collective-bargaining agreement,to the extent that such payment may not already havebeen made.(c) Post at its Detroit, Michigan, office and at itsother retail facilities in the metropolitan Detroit,Michigan, area copies of the attached notice marked"Appendix."4Copies of said notice, on forms pro-vided by the Regional Director for Region 7, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith., In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNoII(CE To EMPL.OYEESPOSTED BY ORDER OF ENATIONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIll. Nor refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Hotel,Motel, Restaurant Employees, Cooks and Bar-tenders Union, Local 24, AFL-CIO, as the ex-clusive representative of the employees in the fol-lowing unit:All full-time and regular part-time grill em-ployees, cooks, counter employees, includingcashiers, wrappers, lobby hosts and hostesses,and maintenance employees, including por-ters, janitors, and custodians; excluding officeclerical employees, guards, and supervisors asdefined in the Act at the following locations inthe State of Michigan: 30105 Plymouth Road,Livonia; 2755 Woodward Avenue, Detroit;10625 West 8-Mile Road, Detroit; 2905 W.Grand Boulevard, Detroit; 13713 WoodwardAvenue, Detroit; 15700 J. L. Hudson Drive,Southfield; 23010 Harper, St. Clair Shores;8818 Michigan Avenue, Detroit; 1295 W. 14-Mile Road, Madison Heights; 3755 E. 8-MileRoad, Warren; 21711 W. 8-Mile Road, De-troit; 11999 Gratiot Avenue, Detroit; 3831Fort Highway, Wyandotte; and 1850 E. 12-Mile Road, Madison Heights.WE WILL NOI' fail and refuse to make contri-butions on behalf of our employees in the aboveunit to the Union's Hotel and Restaurant Em-ployees Insurance Fund.WE Wll. NOI in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WIl.L, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the above-described bar-gaining unit, with respect to rates of pay, wages,hours, and other terms and conditions of em-ployment.WE W.L. reimburse the Hotel and RestaurantEmployees Insurance Fund for nonpayment ofcontributions required under our most recentcollective-bargaining agreement for the employ-ees in the above-described unit to the extent thatsuch payment may not already have been made.RED BARNS OF MIICGAN, IN(., A/K/ABARNEY'S AND/OR DU(AN'S614